Citation Nr: 1439872	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral plantar fasciitis. 


ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran had active duty service from March 1992 to November 2007.

This appeal comes before the Board of Veteran's Appeals (Board) from aa September 2010 rating decision rendered by the RO in Roanoke, Virginia, which, in pertinent part, granted service connection for plantar fasciitis and assigned a noncompensable rating therefor. 


FINDING OF FACT

For the entire period on appeal, the Veteran's bilateral plantar fasciitis has been manifested by pain when walking and standing, and moderate tenderness during palpation and manipulation.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 10 percent for plantar fasciitis for the left foot are met; the criteria for a rating in excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.21, 4.71(a), Diagnostic Code 5284, (2013). 

2.  The criteria for a disability rating of 10 percent for plantar fasciitis for the right foot are met; the criteria for a rating in excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.21, 4.71(a), Diagnostic Code 5284, (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for bilateral plantar fasciitis.  He asserts that his service-connected bilateral plantar fasciitis is manifested by symptoms including pain while walking or standing that is exacerbated by physical activity. 

As a general matter, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As this is an initial rating case on appeal since the decision that granted service connection, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

For a veteran to receive compensation for a service connected disease or injury, the symptoms the Veteran is experiencing must be closely identifiable with established disability categories.  See 38 C.F.R. §§ 4.1, 4.10.  More severe and disabling conditions receive a higher disability rating and thus more compensation.  It is not expected that every disease or disabling condition will show all the findings specified in the rating schedule and fit all the criteria.  However, the disease or disabling condition must sufficiently match the characteristics listed in the rating schedule, and the rating assigned must coordinate with the actual functional impairment.  See 38 C.F.R. § 4.21.  

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, the evaluation of the same disability or manifestations under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

The Veteran's plantar fasciitis has been rated by the Agency of Original Jurisdiction (AOJ) by analogy under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5299-5276, applicable to acquired flatfoot at the mild, noncompensable level.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99"series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to plantar fasciitis, and it must be rated by analogy.  38 C.F.R. § 4.20.  

38 C.F.R. § 4.71(a), Diagnostic Code 5276 provides for the following ratings:  A mild, noncompensable rating is assigned when the Veteran's symptoms are relieved by built-up shoe or arch support.  A 10 percent rating is assignable for moderate flatfoot, requires weight bearing line over or medial to great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet, either bilateral or unilateral.  A 30 percent rating is assignable for severe bilateral flatfoot, which requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use, accentuated indication of swelling on use, characteristic callosities.  (Unilateral severe flatfoot is rated at 20 percent.)  And a 50 percent rating is for assignment for pronounced bilateral flatfoot, which requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  (Unilateral pronounced flatfoot is rated at 30 percent.)  

The Board notes, however, "Plantar fasciitis" is defined as "inflammation of plantar fascia, owing to repetitive stretching or tearing of muscle fibers nears their attachment to the calcaneal tuberosity; it is one of the most common causes of heel pain." Dorland's Illustrated Medical Dictionary 684 (32d ed. 2012).  For the reasons set forth below, the Board finds that the Veteran's plantar fasciitis is more appropriately rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5284 ("Foot injuries, other"), and the application of this provision provides for the assignment of compensable ratings.   

In a September 2010 VA exam, the examiner noted the Veteran's bilateral foot pain was relieved by rest and Flexeril.  He also noted the Veteran's complaints that pain exists at rest, while standing, and while walking.  This included a remark by the examiner, apparently recounting the Veteran's complaints, that: "[t]he effect of the condition on the claimant's usual occupation is that he has pain on doing any activity that requires him to be on his feet.  The effect of the condition on the claimant's daily activity is that he cannot do many things around the house such as cutting the grass."  The examiner noted the Veteran requires arch supports, but the symptomatology and pain are not relieved by such supports.  X-rays were within normal limits and the Achilles tendon was normal.  Examination of the feet and toes revealed tenderness, but there was no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  Pes planus was not present.  The examiner diagnosed bilateral plantar fasciitis with objective moderate tenderness of both feet, and reported the Veteran experiences bilateral pain with any activity requiring him to be on his feet.

Affording the Veteran all reasonable doubt, if the Board were to apply diagnostic coder 5276 for flat feet, the highest rating possible would be a 10 percent rating for bilateral symptoms of pain on manipulation and use of the feet.  In this regard, it is noted the September 2010 VA examiner reported that arch supports do not alleviate his foot pain as the noncompensable rating requires; and there was tenderness on palpation.  And the examiner did not appear to doubt that the Veteran had a least some limitation in daily activity due to the symptoms of pain, and there was objective evidence of tenderness for both feet. 

Considering the degree of disability, the evidence is negative for any marked deformity, swelling, or callosities as contemplated by the next higher rating of 30 percent rating.  

The evidence of record does not show that the Veteran has weak foot (5277), claw foot (5278), metatarsalgia (5279), hallux valgus (5280), hallux ridigus, (5281), hammer toe (5282), or nonunion or malunion of the tarsal or metatarsal bones (5283) (see September 2010 VA examination report).  Therefore, those codes are not appropriate.  

Diagnostic Code 5284 applies to "other" foot injuries.  The Board interprets this as indicating injuries other than those set out in Diagnostic Codes 5276-5283.  Under Diagnostic Code 5284, separate ratings for each foot are contemplated.  Additionally, it is permissible to rate an unlisted condition under a closely related disease or injury in which "the functions affected ... the anatomical localization, and [the] symptomatology are closely analogous."  See 38 C.F.R. § 4.20.  The September 2010 VA examiner noted "palpation of the plantar surface of the [left] and right foot reveals moderate tenderness."  The VA examiner also noted pes planus was not present.  The Veteran's actual symptoms, as supported by the evidence, most closely support the finding that Diagnostic Code 5284, Foot injuries, other: moderate, is more applicable.  Additionally, this rating allows each foot to be rated separately resulting in a higher overall rating based upon the Veteran's symptomatology.  See 38 C.F.R. § 4.7.  Diagnostic Code 5284 also contemplates moderately severe impairment rated at 20 percent disabling and severe impairment rated at 30 percent disabling.  

The Veteran's tenderness was noted by the examiner as moderate in both feet.  Examination revealed no instability, no painful motion, no weakness, no incoordination, and no restricted or excess motion of the feet and toes.  The VA examiner noted active motion of the metatarsophalangeal joint of the left and right great toe.  The Veteran reported he has no pain, stiffness, swelling, or weakness in his left or right foot at rest.  He reported there is no stiffness, swelling, weakness, or fatigue in his left or right foot while walking or standing.  He did report that his pain can be exacerbated by physical activity and that he experiences a slight limp on the left side and significant discomfort when walking or standing for longer than thirty minutes.  The Veteran reported the pain to be 5 out of 10 for the right foot and 7 out of 10 for the left foot.  The Veteran reported the pain is relieved by medication and that he can function without medication when he has pain.  Neither the symptoms reported by the Veteran nor the tenderness indicated by the VA examiner rise to the level of moderately severe or severe.  The examination indicated the Veteran suffers discomfort but no loss of function and the examiner noted the tenderness in both feet was moderate.  Therefore, the evidence of record is consistent with moderate impairment and the higher ratings under Diagnostic Code 5284 do not apply.

In sum, the criteria for a disability rating of 10 percent for bilateral plantar fasciitis rated by analogy to Diagnostic Code 5284 for the left and right feet are met.  In arriving at the decision, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and the DeLuca factors.  The Board emphasizes that in awarding the Veteran the next higher rating the reasonable doubt doctrine has been liberally applied in a manner most favorable to the Veteran.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected plantar fasciitis, rated by analogy to pes planus See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, is manifested by pain which impairs his ability to stand and walk for long periods.  The resulting impairment is contemplated by the rating schedule.  The Diagnostic Code 5284 provides disability ratings on the basis of degree of impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5284.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  The Board acknowledges that the Veteran has another service-connected disability; however, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability that is not contemplated by the rating schedule.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's bilateral plantar fasciitis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Veterans Claims Assistance Act of 2000

The Board finds that the RO has provided notice that is compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In addition to notice that was provided with respect to the service-connection claim, a notice letter dated in January 17, 2014, re-issued May 5, 2014, was also provided to address the appealed rating.  

In addition, the RO has obtained pertinent medical records including the Veteran's service treatment records and VA treatment records. 

The RO has also obtained a thorough medical examination.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO on June 24, 2014.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013) (failure to appear for a scheduled hearing treated as withdrawal of request).


ORDER

A disability rating of 10 percent, but not higher, for service-connected left foot plantar fasciitis for the left foot is granted.

A disability rating of 10 percent, but not higher, for service-connected right foot plantar fasciitis is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


